Citation Nr: 1427317	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for chronic lumbar strain. 

2. Entitlement to an initial rating in excess of 10 percent for chronic degenerative cervical spinal stenosis. 

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). In a February 2010 statement of the case, the RO granted service connection for the appealed issue characterized as thoracic spine defects, as evaluated together with the service-connected chronic lumbar strain disability. 

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence. See 38 C.F.R. §§ 20.800, 20.1304(c) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there is a complete record upon which to decide the claims for a TDIU and increased ratings, so the Veteran is afforded every possible consideration. 

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). A TDIU may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the threshold minimum disability rating requirements of 4.16(a).  

Service connection is currently in effect for the Veteran's posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; chronic lumbar strain, evaluated as 40 percent disabling; cervical degenerative spinal stenosis, evaluated as 10 percent disabling; radiculopathy of the right and left lower extremities, each separately evaluated as 20 percent disabling; and noncompensable evaluations for status post septoplasty and left ear hearing loss. The Veteran's combined total disability evaluation is 80 percent, effective from December 2009. Thus, he meets the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU at present.  However, his combined disability evaluation was 0 percent from November 1989; 20 percent from April 2003; 40 percent from November 2003; 50 percent from February 2004; and 60 percent from November 2007.  The date of claim in this case in February 2004, and thus, the appeal period for consideration of an increase is one year prior to the date of claim, or February 2002.  See 38 C.F.R. § 3.400 (2013).

It has been argued by the Veteran and on his behalf that in combination, his service-connected disabilities render him unable to engage in substantially gainful employment, warranting the assignment of a TDIU. In support of his claim is an April 2005 statement from a private physician indicating that the Veteran is disabled from work due to his spine condition, as well as a February 2008 confirming statement from another private physician. Conversely though, in a December 2011 VA medical examination of the spine, an examiner reported that the Veteran's back and neck conditions did not likely prevent him from performing light duty-sedentary jobs. In a March 2011 VA PTSD examination report, it was indicated that it was less likely that the Veteran's PTSD interfered with his ability to maintain gainful employment, and his employment failures were more likely related to his musculoskeletal disability and chronic pain. 

The Veteran has several physical and psychiatric service-connected disabilities, yet it does not appear that an examination has been performed to determine whether the severity of the service-connected disabilities, all of them in combination, render him unable to obtain and maintain substantially gainful employment. It must be determined whether he is unemployable based on his service-connected disabilities, also in combination, and therefore, entitled to a TDIU, so a medical opinion is needed before deciding the claim.  See Floore v. Shinseki, 26 Vet. App. 376 (2013) (need for combined effects medical opinion to be determined on a case-by-case basis); Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  VA has a duty to supplement the record where necessary.); VA Fast Letter 13-13 (June 17, 2013).

Regarding the Veteran's claims for increased ratings for his chronic lumbar strain and chronic degenerative cervical spinal stenosis disabilities, it is noted that review of the VA Virtual file shows that a VA medical examination of the spine was performed in August 2013. At that examination, the examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS). However, the VA Virtual file shows that at a VA medical examination of the spine in December 2011, IVDS was reported. Potentially, the Veteran's service-connected chronic lumbar strain disorder, evaluated as 40 percent disabling may be alternatively evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, IVDS, including the Formula for Rating IVDS based on Incapacitating Episodes, which allows a maximum 60 percent rating. Thoracolumbar disc herniation is shown in the past; the Veteran has been service-connected for lower extremity radiculopathy consistent with disc disease, and his thoracolumbar and cervical spine conditions have been characterized as degenerative (disk) disease) by the RO.

The August 2013 VA examination does not provide sufficient information for the Board to reconcile the change in diagnosis from concluding the Veteran has IVDS (or at least did in December 2011) but now does not (according to the report of the recent August 2013 VA examination). Additional medical information is necessary discussing the previous diagnosis of IVDS. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

In addition, the recent VA medical examination of the spine in August 2013 did not address the cervical spine. The last VA compensation examination of the cervical spine was in December 2011, more than 2 1/2 years ago so the Veteran needs to be reexamined to reassess the severity of this disability. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381  (1994) (wherein the United States Court of Appeals for Veterans Claims (Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526  (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA compensation examination to reassess the severity of the Veteran's chronic lumbar strain and chronic degenerative cervical spinal stenosis disorders. The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history. All necessary diagnostic testing and evaluation should be performed.

The examiner should be requested to specifically report the range of motion of the Veteran's cervical and thoracolumbar spine in degrees. All findings and diagnoses should be reported in detail.

If the Veteran demonstrates limitation of motion of the cervical and thoracolumbar spine, the examiner should specifically comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including additional limitation of motion. The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints. To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use. The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

The examiner should also indicate whether there is ankylosis of the spine, either favorable or unfavorable.

The examiner should additionally determine whether the Veteran has intervertebral disc syndrome (IVDS) of either the cervical or lumbar spine. The examiner should comment on the discrepancy between IVDS noted in December 2011 at a VA medical examination of the spine, and that it was not specifically reported at an examination in August 2013.  

If IVDS of either the cervical or thoracolumbar spine is shown, the examiner should indicate as to either joint, whether the Veteran has had incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

Also, additional medical comment is needed concerning whether the Veteran's service-connected disabilities, PTSD, chronic lumbar strain; degenerative cervical spinal stenosis; radiculopathy of the right and left lower extremities; status post septoplasty; and left ear hearing loss; preclude the Veteran from obtaining and maintaining substantially gainful employment (versus just marginal employment) if considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected. 

All diagnostic testing and evaluation needed to make these important determinations regarding the severity of his disabilities and their effect on his employability should be performed.

The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2. Then adjudicate the claims, including entitlement to TDIU on an extraschedular basis for the applicable portion of the relevant appeal period in question, in light of the additional evidence. If these claims are not granted to the Veteran's satisfaction, send him and his attorney a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 



